Name: Commission Decision (EU) 2017/1507 of 28 August 2017 amending Decision 2005/37/EC establishing the European Technical and Scientific Centre (ETSC) and providing for coordination of technical actions to protect euro coins against counterfeiting
 Type: Decision
 Subject Matter: criminal law;  monetary relations;  European Union law;  EU institutions and European civil service
 Date Published: 2017-08-29

 29.8.2017 EN Official Journal of the European Union L 222/25 COMMISSION DECISION (EU) 2017/1507 of 28 August 2017 amending Decision 2005/37/EC establishing the European Technical and Scientific Centre (ETSC) and providing for coordination of technical actions to protect euro coins against counterfeiting THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Article 1 of Council Decision 2003/861/EC of 8 December 2003 concerning analysis and cooperation with regard to counterfeit euro coins (1), Having regard to Council Decision 2003/862/EC of 8 December 2003 extending the effects of Decision 2003/861/EC concerning analysis and cooperation with regard to counterfeit euro coins to those Member States which have not adopted the euro as their single currency (2), Whereas: (1) The European Technical and Scientific Centre (ETSC) provides coordination for technical actions of the competent national authorities to protect euro coins against counterfeiting. ETSC was established within the Commission, attached to the European Anti-Fraud Office (OLAF), by Commission Decision 2005/37/EC (3). (2) In 2014, the Commission decided to reorganise its services and to transfer the tasks related to the preparation of legislative and regulatory initiatives of the Commission with the objective of the protection of the euro against counterfeiting, and of support in that area through training and technical assistance from OLAF to the Directorate-General for Economic and Financial Affairs (DG ECFIN). Commission Decision 1999/352/EC, ECSC, Euratom (4) was amended to reflect that change. (3) Since the adoption of Decision 2005/37/EC, a number of additional legal acts have been adopted which allocate tasks to the ETSC. Thus, the ETSC fulfils obligations under Regulation (EU) No 1210/2010 of the European Parliament and of the Council (5), Council Regulation (EC) No 2182/2004 (6) and Council Regulation (EC) No 2183/2004 (7), and contributes to the fulfilment of the objectives of the Pericles 2020 programme pursuant to Regulation (EU) No 331/2014 of the European Parliament and of the Council (8) and Council Regulation (EU) 2015/768 (9). Those tasks should be added to the tasks expressly mentioned in Decision 2005/37/EC. (4) Commission Decision 2005/37/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Amendments Decision 2005/37/EC is amended as follows: (1) Article 1 is replaced by the following: Article 1 1. The European Technical and Scientific Centre (ETSC) is established within DG ECFIN in Brussels. 2. For the application of this Decision, the Director-General of DG ECFIN is empowered to take the necessary actions and to conclude administrative arrangements with authorities of third countries and private entities enabling the ETSC to carry out its tasks. Those administrative arrangements may concern, in particular, the transmission and exchange of technical information.; (2) Article 2 is replaced by the following: Article 2 The ETSC shall perform the following tasks: (a) analyse and classify every new type of counterfeit euro coin in accordance with Article 5(4) of Regulation (EC) No 1338/2001; (b) contribute to the fulfilment of the objectives of the Pericles 2020 programme pursuant to Regulation (EU) No 331/2014 of the European Parliament and of the Council (*1); (c) carry out the tasks under Articles 4, 5, 7 and 12 of Regulation (EU) No 1210/2010 of the European Parliament and of the Council (*2) and under Articles 2, 4, 5 and 6 of Council Regulation (EC) No 2182/2004 (*3); (d) assist the Coin National Analysis Centres (CNAC) and the law-enforcement authorities and collaborates with the relevant authorities in the analysis of counterfeit euro coins and the strengthening of protection. (*1) Regulation (EU) No 331/2014 of the European Parliament and of the Council of 11 March 2014 establishing an exchange, assistance and training programme for the protection of the euro against counterfeiting (the Pericles 2020 programme) and repealing Council Decisions 2001/923/EC, 2001/924/EC, 2006/75/EC, 2006/76/EC, 2006/849/EC and 2006/850/EC (OJ L 103, 5.4.2014, p. 1)." (*2) Regulation (EU) No 1210/2010 of the European Parliament and of the Council of 15 December 2010 concerning authentication of euro coins and handling of euro coins unfit for circulation (OJ L 339, 22.12.2010, p. 1)." (*3) Council Regulation (EC) No 2182/2004 of 6 December 2004 concerning medals and tokens similar to euro coins (OJ L 373, 21.12.2004, p. 1);" (3) in the last sentence of Article 3, the word OLAF is replaced by DG ECFIN. Article 2 Entry into force This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 28 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 325, 12.12.2003, p. 44. (2) OJ L 325, 12.12.2003, p. 45. (3) Commission Decision 2005/37/EC of 29 October 2004 establishing the European Technical and Scientific Centre (ETSC) and providing for coordination of technical actions to protect euro coins against counterfeiting (OJ L 19, 21.1.2005, p. 73). (4) Commission Decision 1999/352/EC, ECSC, Euratom of 28 April 1999 establishing the European Anti-fraud Office (OLAF) (OJ L 136, 31.5.1999, p. 20). (5) Regulation (EU) No 1210/2010 of the European Parliament and of the Council of 15 December 2010 concerning authentication of euro coins and handling of euro coins unfit for circulation (OJ L 339, 22.12.2010, p. 1). (6) Council Regulation (EC) No 2182/2004 of 6 December 2004 concerning medals and tokens similar to euro coins (OJ L 373, 21.12.2004, p. 1). (7) Council Regulation (EC) No 2183/2004 of 6 December 2004 extending to the non-participating Member States the application of Regulation (EC) No 2182/2004 concerning medals and tokens similar to euro coins (OJ L 373, 21.12.2004, p. 7). (8) Regulation (EU) No 331/2014 of the European Parliament and of the Council of 11 March 2014 establishing an exchange, assistance and training programme for the protection of the euro against counterfeiting (the Pericles 2020 programme) and repealing Council Decisions 2001/923/EC, 2001/924/EC, 2006/75/EC, 2006/76/EC, 2006/849/EC and 2006/850/EC (OJ L 103, 5.4.2014, p. 1). (9) Council Regulation (EU) 2015/768 of 11 May 2015 extending to the non-participating Member States the application of Regulation (EU) No 331/2014 of the European Parliament and of the Council establishing an exchange, assistance and training programme for the protection of the euro against counterfeiting (the Pericles 2020 programme (OJ L 121, 14.5.2015, p. 1).